Opinion by
Mr. Justice Roberts,
On the front side of a commercial, printed will form, decedent, Clara Edna Miller, in her own hand*387writing, directed the payment of her debts and made several charitable bequests which apparently disposed of her entire estate. On the reverse side, an executor was appointed. Following these provisions, the will form contained a blank line for the signature of testatrix and the word “(Seal).” Clara Edna Miller did not write her signature on this line. Immediately below it, in the printed attestation clause, she signed her name and completed the form as follows:
“Signed, sealed, published and declared by the above named Clara Edna Miller1 as and for my1 last Will and Testament, in the presence of us, who have •hereunto subscribed our names at-request as witnesses thereto in the presence of the said Testat— and of each other.
(s) Harry W. Akins
(s) Mary M. Akins”2
Decedent died on September 17, 1962, and this writing was admitted to probate by the Register of Wills of Indiana County. Wilma Power, an intestate heir, appealed to the Orphans’ Court of Indiana County on the ground that decedent did not sign the instrument at the end thereof. The University of Pittsburgh and the Pittsburgh Theological Seminary of the United Presbyterian Church, beneficiaries under the writing, filed answers to the petition sur appeal.
The court below held: “It is the opinion of this Court . . . that this signature is written at the end of the will and that the document itself so indicates; that Clara Edna Miller meant it to be her signature and therefore we conclude that the Register of Wills acted *388properly when he admitted this document to probate.” This appeal followed.
Section 2 of the Wills Act of 1947, April 24, P. L. 89, 20 P.S. §180.2, mandates: “Every will . . . shall be in writing and shall be signed by the testator at the end thereof . . . .” Recently, in Kretz Estate, 410 Pa. 590, 189 A. 2d 239 (1963), we again had occasion to construe this provision of the Act. “The end contemplated by the Act is not the point which is physically furthest from the beginning of the writing. As we said in Kehr Will, 373 Pa. 473, 479, 95 A. 2d 647 (1953) : ‘ “The end contemplated by the statute is the logical end of the language used by decedent in expressing his testamentary purpose,” ’ or, as was said in Coyne Will, 349 Pa. 331, 333, 37 A. 2d 509 (1944) : ‘ “. . . there must be a sequence of pages or paragraphs which relates to its logical and internal sense, and the signature must be placed at the sequential end.” ’ ”: Kretz Estate, supra, at 595, 189 A. 2d at 242.
By these standards, the failure of decedent to sign her name on the line provided in the printed form does not, of itself, constitute a failure to comply with the requirements of the Act.
Appellant relies upon Churchill's Estate, 260 Pa. 94, 103 Atl. 533 (1918).3 In that case, as here, the testator failed to sign on the printed line provided in the commercial form. Testator wrote his own name in the attestation clause and completed the blanks as follows :
“Signed, sealed, published, and declared by the above named P. Churchill, as and for his last Will and Testament, in the presence of us, who have hereunto *389subscribed our names at his request as witnesses thereto in the presence of said Testate and of each other.
(s) J. D. Spieher
(s) John Rankin”
This Court concluded that P. Churchill was merely-acting as his own scrivener and did not intend the writing of his name as his testamentary signature. P. Churchill’s reference to himself in the third person, “his,” lends added emphasis to that conclusion.
A problem somewhat similar to that posed by the present case was before this Court only recently in Glace Will, 413 Pa. 91, 196 A. 2d 297 (1964). There, the testator wrote his own name in the testimonium clause of a printed form, but the signature which followed on the line provided for testator’s signature was that of the alderman who had prepared the document.4 Unlike the case at bar, in that attestation clause, George Glace’s name was written by this same alderman-scrivener, not by George Glace.
This Court held that “Churchill’s Estate is factually on all fours with the Glace instrument,” and that, as in Churchill, no testamentary signature of the testator appeared at the end of the writing. However, Churchill is factually distinguished from the instant ease by Clara Edna Miller’s use of the word “my” in the attestation clause rather than the word “his” used in Churchill. Therefore, Churchill does not control our disposition here. Moreover, in Glace, we held that there was nothing to indicate that the inserted signature was to serve as more than mere identification.
Here, decedent, in her own handwriting and words, recorded her testamentary desires and directions and then concluded the writing with her signature. The *390end contemplated by the Wills Act is not the point physically furthest from the beginning of the writing, Kretz Estate, supra, nor is it the particular point selected by the printer of the form. Rather, it is the place selected by the testator as the logical and sequential end of his dispositive act and at which he writes his testamentary signature. Examination of the entire instrument satisfies us that Clara Edna Miller’s name in her own handwriting appears at the textual and factual end of her writing. The remaining inquiry is: Did she intend this as her testamentary signature or was she merely inserting her name for purposes of identification? On this record, we hold that the instrument, on its face, reveals that decedent did intend to affix and did affix her signature at the end of her testamentary disposition when she wrote her name into the attestation clause. Here, her use of the pronoun “my” manifested a present intention that her signature serve as her testamentary signature to the document she obviously regarded as her last will and testament.
Decree affirmed. Costs on the estate.

 In Clara Edna Miller’s handwriting.


 “The subscribing witnesses testified before the Register of -WiUs at the time the instrument was offered for probate to the fact they saw the testatrix sign her will and that they witnessed her signature in the presence of each other as well as in the presence of the testatrix.” (From the opinion of the court below.)


 Appellant also cites Friese’s Estate, 336 Pa. 241, 9 A. 2d 401 (1939). However, that ease is inapplicable. The case involved an appeal from audit of the administrator’s account, not from an earlier decree which had denied probate. No appeal was ever taken from that decree.


 In the instant case, everything inserted in the printed form, with the exception of the signatures of the witnesses, was in.the handwriting of Clara Edna Miller.